      Case 8:20-cr-00135-ODW Document 11 Filed 09/24/20 Page 1 of 3 Page ID #:21


 AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COUR'                                     U.S. DJSTRICT
                                                                                                                        CQURT
                                                                     for the
                                                          Central District of California              SEP ~ ~ 2~p

                    United States of America                           )                   ~B
                                                                                           t
                               v.                                      )
    n       (               ~•
    ~,h~ S~;ar                                                         j Case No. S A'p~(~'CR                  3S -ODD
                              Defendant .
                                         e~,a~on
                                        ORDER OF DETENTION PENDING TRIAL
                                                        Part I -Eligibility for Detention

     Upon the

               ~ Motion ofthe Government attorney pursuant to 18 U.S.C. § 31420(1),or
               ~ Motion ofthe Government or Court's own motion pursuant to 18 U.S.C. § 3142(fl(2),

the Court held a detenrion hearing and found that detention is warranted. This order sets forth the Court's findings
                                                                                                                     of fact
and conclusions oflaw, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                            Part II -Findings ofFact and Law as to Presumptions under § 3142(e)

  ~ A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(2)(previous violator): There is a rebuttable
    presumption that no condition or combination ofconditions will reasonably assure the safety ofany
                                                                                                          other person
    and the community because the following conditions have been met:
        ~ (1).the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 3142(fl(1
                                                                                                              ):
             Q(a)a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term ofimprisonment of 10 yeazs or more is prescribe
                                                                                                                 d; or
             O(b)an offense for which the maximum sentence is life imprisonment or death; or
             O(c)an offense for which a maximum term ofimprisonment of 10 years or more is
                                                                                                   prescribed in the
               Controlled Substances Act(21 U.S.C. §§ 801-904),the Controlled Substances Import and
                                                                                                            Export Act
              (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70
                                                                                                     508); or
             a(d)any felony if such person has been convicted oftwo or more offenses described
                                                                                                     in subparagraphs
              (a)through(c)ofthis paragraph, or two or more State or local offenses that would
                                                                                                    have been offenses
               described in subparagraphs(a)through(c)ofthis paragraph if a circumstance giving rise to Federal
               jurisdiction had existed, or a combination of such offenses; or
             Q(e)any felony that is not otherwise a crime of violence but involves:
              (i) a minor victim;(ii)the possession ofa firearm or destructive device(as defined in
                                                                                                       18 U.S.C. § 921);
              (iii) any other dangerous weapon; or(iv)a failure to register under 18 U.S.C. § 2250; and
       ~ (2)the defendant has previously been convicted ofa Federal offense that is described
                                                                                                  in 18 U.S.C.
          § 3142(fl(1), or of a State or local offense that would have been such an offense if a circumsta
                                                                                                           nce giving rise
          to Federal jurisdiction had existed; and
       ~(3)the offense described in paragraph(2)above for which the defendant has been convicted
                                                                                                         was
          committed while the defendant was on release pending trial for a Federal, State, or local offense;
                                                                                                              and
       Q (4)a period of not more than five years has elapsed since the date of conviction, or the
                                                                                                   release ofthe
          defendant from imprisonment, for the offense described in pazagraph (2)above, whichever is later.


                                                                                                                  Page 1 of 3
       Case 8:20-cr-00135-ODW Document 11 Filed 09/24/20 Page 2 of 3 Page ID #:22


  AO 472 (Rev. 11/16) Order of Detention Pending Trial

  ~ . Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(3)(narcorics,firearm, other offenses): There is a
   rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance
                                                                                                               ofthe
   defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
   committed one or more ofthe following offenses:
      ~   (1)an offense for which a maximum term ofimprisonment of 10 years or more is prescribed in the
      ~ Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
          U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508);
       ~(2)an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
       ~ (3)an offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a maximum term ofimprisonment of 10 years
          or more is prescribed;
       ~(4)an offense under Chapter 77 ofTitle 18, U.S.C.(18 U.S.C. §§ 1581-1597)for which a maximum term of
          imprisonment of20 yeazs or more is prescribed; or
       ~ (5)an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,2241,2242, 2244(a)(1),2245,
          2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
          2260,2421, 2422, 2423, or 2425.

    ~ C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                ordered on that basis.(Part III need not be completed.)

                t '7

            ~ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                   Part III -Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g)and the information presented at the
                                                                                                        detention hearing,
the Court concludes that the defendant must be detained pending trial because the Governmen
                                                                                             t has proven:
   Q By clear and convincing evidence that no condition or combination ofconditions ofrelease
                                                                                              will reasonably assure
     the safety ofany other person and the community.

   Q By a preponderance ofevidence that no condition or combination of conditions ofrelease
                                                                                            will reasonably assure
     the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include
                                                                                                   the following:
      a Weight ofevidence against the defendant is strong
      O Subject to lengthy period of incarceration if convicted
      ~ Prior criminal history
      ~ Participation in criminal activity while on probation, parole, or supervision
      ~ History of violence or use of weapons
      O History of alcohol or substance abuse
      O Lack of stable employment
      ~ Lack of stable residence
      ~ Lack offinancially responsible sureties


                                                                                                                    Page 2 of 3
        Case 8:20-cr-00135-ODW Document 11 Filed 09/24/20 Page 3 of 3 Page ID #:23


  AO 472 (Rev. 11/16) Order ofDetention Pending Trial

        ~ Lack of significant community or family ties to this district
        O Significant family or other ties outside the United States
        ~ Lack of legal status in the United States
        Q Subject to removal or deportation after serving any period ofincarceration
        ~ Prior failure to appear in court as ordered
        O Prior attempts)to evade law enforcement
        ~ Use of aliases) or false documents
        Q Background information unknown or unverified
        ~ Prior violations of probation, parole, or supervised release

 OTHER REASONS OR FURTI~R EXPLANATION:




                                               Part IV -Directions Regarding Detention

The defendant is remanded to the custody ofthe Attorney General or to
                                                                          the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons
                                                                                        awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable
                                                                                     opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an
                                                                                   attorney for the Government, the person in
charge ofthe corrections facility must deliver the defendant          m     States     h     r the purpos of an appearance in
connection with a court proceeding.                        i~~                   ~~                  ,.
Date:           ~'(~y ~ o~fLJ
                                                                           United States Magistrate Judge
                                                                                  KAREN E. SCOTT


                                                                                                                    Page 3 of 3
